                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                         DOCKET NO. 3:15-cr-105-MOC-DCK-7

 UNITED STATES OF AMERICA,                      )
                                                )
                                                )
                                                )
 Vs.                                            )                      ORDER
                                                )
 JESSICA EDITH RIVAS,                           )
                                                )
                                                )
                 Defendant.                     )



       THIS MATTER is before the Court on the Government’s “Motion to Dismiss

Indictment” (#186), in which the Government moves to dismiss the Bill of Indictment against

Defendant Jessica Edith Rivas. Having considered the motion and reviewed the pleadings, the

court enters the following Order.

                                          ORDER

       IT IS, THEREFORE, ORDERED that the Government’s “Motion to Dismiss

Indictment” (#186) is GRANTED, and the Indictment is DISMISSED without prejudice.

       The Clerk of Court is respectfully requested to certify copies of this Order to the U.S.

Probation Office, U.S. Marshal’s Service and the U.S. Attorney's Office.


                                            Signed: April 19, 2019
